DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 8/5/2022 in which claims 1 and 21-22 have been amended, claims 11, 14, and 20 have been canceled.  Thus, the claims 1-10, 12-13, 15-19, and 21-22 are pending in the application.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-13, 15-19, and 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of generating a repair cost amount for repairing the damaged item without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1 and 21-22.
Claim 1 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., configuring, by an enhanced claims processing server, an actual repair cost data store with an initial set of data indicating one or more actual repair costs to repair one or more damaged items; receiving, at the enhanced claims processing server and over a network, a notice of loss associated with a damaged item, the notice of loss including at least a first identifier; performing, by the enhanced claims processing server, operations to collect damage information, the operations comprising: launching, at a damage collection device, a damage information collector, the damage information collector comprising a set of input elements and a scrollable interface having a series of images; identifying, by an item identifier of the enhanced claims processing server, the damaged item based on the first identifier; retrieving, by the item identifier and from an item database, descriptive information associated with the damaged item; selecting, by the item identifier, from a plurality of images stored at a damaged item image store, and based on the descriptive information, one or more damaged item images of a reference item for the series of images such that the series of images correspond to the reference item; receiving, by at least one of the set of input element, a first input indicating a first area of the damaged item; displaying, by the damage collection device the series of images, wherein the series of images are related to the first area of the damaged item, such that the series of images depict degrees of damage to the first area of the reference item, the series of images being navigable via the scrollable interface; and receiving a second input indicating a first image of the series of images, the first image depicting damage that has occurred to the damaged item; receiving, at the enhanced claims processing server, input corresponding to remote operation of at least one remotely-controllable sensor; transmitting, by the enhanced claims processing server and to the at least one remotely-controllable sensor, a signal, wherein receipt of the signal activates and causes the at least one remotely-controllable sensor to operate in accordance with the input received; capturing, by the at least one remotely-controllable sensor, additional damage information describing the damage that has occurred to the damaged item; receiving, by the enhanced claims processing server and from the at least one remotely-controllable sensor, the first additional damage information; docking, by the enhanced claims processing server and with an on-board diagnostics system of the damaged item, a first sensor; receiving, by the enhanced claims processing server and from the first sensor, second additional damage information; retrieving, by the enhanced claims processing server and from the actual repair cost data store, actual repair cost data based on the damage information, the first additional damage information, and the second additional damage information; configuring, by the enhanced claims processing server and using a repair cost generator, a repair cost model based on the damage information and the actual repair cost data; generating, by the enhanced claims processing server and using the repair cost model, a repair cost amount for repairing the damaged item; selecting a non-negotiable, fixed payment amount based on the repair cost amount; receiving, at the enhanced claims processing server from a repair service provider system over a network, feedback comprising an actual cost to repair the damaged item and an updated image depicting the damage that has occurred to the damaged item; updating the damage item image store such that the plurality of images includes the updated image; and modifying, using the enhanced claims processing system, the actual repair cost data store based on the actual cost received from the repair service provider system.  These limitations (with the exception of italicized limitations) describe the abstract idea of generating a repair cost amount for repairing the damaged item which correspond to a Certain Methods of Organizing Human Activity (commercial or legal interactions; a person following a set of instructions or a person signing a contract online and activity that involves multiple people (such as a commercial interaction), and certain activity between a person and a computer).  The an enhanced claims processing server, a damage collection device, a damage information collector, a scrollable interface, an item database, a set of input elements, remotely-controllable sensor, a first sensor, on-board diagnostics system, network, data store, repair cost generator, repair service provider system limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A, Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of an enhanced claims processing server, a damage collection device, a damage information collector, a scrollable interface, an item database, a set of input elements, remotely-controllable sensor, a first sensor, on-board diagnostics system, network, data store, repair cost generator, repair service provider system result in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The network limitation is a field of use limitation (MPEP 2106.05(h)).  The limitation (with the exception of italicized limitations), receiving, at the enhanced claims processing server and over a network, a notice of loss associated with a damaged item, the notice of loss including at least a first identifier; receiving, by at least one of the set of input element, a first input indicating a first area of the damaged item; receiving a second input indicating a first image of the series of images, the first image depicting damage that has occurred to the damaged item; capturing, by the at least one remotely-controllable sensor, additional damage information describing the damage that has occurred to the damaged item; receiving, by the enhanced claims processing server and from the at least one remotely-controllable sensor, the first additional damage information; receiving, by the enhanced claims processing server and from the first sensor, second additional damage information; retrieving, by the enhanced claims processing server and from the actual repair cost data store, actual repair cost data based on the damage information, the first additional damage information, and the second additional damage information; receiving, at the enhanced claims processing server from a repair service provider system over a network, feedback comprising an actual cost to repair the damaged item amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer component.  Thus, the additional elements of an enhanced claims processing server, a damage collection device, a damage information collector, a scrollable interface, an item database, a set of input elements, remotely-controllable sensor, a first sensor, on-board diagnostics system, network, data store, repair cost generator, repair service provider system are all recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (Step 2A, Prong 2: NO).   
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of an enhanced claims processing server, a damage collection device, a damage information collector, a scrollable interface, an item database, a set of input elements, remotely-controllable sensor, a first sensor, on-board diagnostics system, network, data store, repair cost generator, repair service provider system are all recited at a high level of generality in that it results in no more than simply applying the exception in a generic computer environment.  The network limitation is a field of use limitation (MPEP 2106.05(h)).  The limitations which have been identified as insignificant extra-solution activity above under Step 2A should be re-evaluated under Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification describes the additional limitations of an enhanced claims processing server, a damage collection device, a damage information collector, a scrollable interface, an item database, a set of input elements, remotely-controllable sensor, a first sensor, on-board diagnostics system, network, data store, repair cost generator, repair service provider system to be generic computer devices and the court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner.  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 21-22 and hence the claims 21-22 are rejected on similar grounds as claim 1.
Dependent claims 2-10, 12-13, and 15-19 further define the abstract idea that is present in their respective independent claims 1 and 21-22 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reason presented above.  Dependent claims do not include additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 1-10, 12-13, 15-19, and 21-22 are not patent- eligible.
Response to Arguments
Applicant's arguments filed dated 8/5/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the 35 U.S.C. 101 rejection of claims 1, 21, and 22, Applicant states that the limitations of amended claims 1, 21, and 22 do not fall within this grouping.  Specifically, the limitations pertaining to: “launching, identifying, retrieving, selecting, receiving…, displaying, receiving, and updating”.  Applicant argued that these limitations do not relate to commercial interactions.  Nor can this activity simply be performed in a human mind: the recited operation are necessarily rooted in computer technology because a human cannot launch a damage information collector that includes a scrollable interface and displays a series of images being navigable via the scrollable interface without a computer.
Examiner respectfully disagrees and notes that these limitations, e.g., “launching, identifying, retrieving, selecting, receiving…, displaying, receiving, and updating “correspond to a Certain Methods of Organizing Human Activity (for example, a person following a set of instructions or a person signing a contract online, and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping).  The presence of a computer does not make the claim necessarily rooted in computer technology.  The problem of identifying damage does not originate from the use of a computer and the solution is not necessarily rooted in computer technology.  The computer is simply used as a tool to implement an abstract concept and the use of computer does not restrict the claim from reciting an abstract idea.  Thus, these arguments are not persuasive.
With respect to Step 2A, Prong 2, Applicant states that the claimed systems and methods integrate a set of steps into an overall claimed process, which, when viewed as a whole, has the clear, practical application of enabling data collection using images without requiring a user to use a device with photographic image capturing hardware to capture an image of a damaged item.  The claimed process steps ensure that claimed systems and methods do not claim the judicial exception itself and are not a drafting effort designed to obtain a patent on the exception itself.  In the presently claimed subject matter, there is a practical application of an improved user interface, which provides a practical technical solution to the technical problem, of collecting image data without the use of a device with image capturing hardware.
Examiner respectfully disagrees and notes that there is clearly recitation of a sensor in the claim which is used to capture damage information describing the damage that has occurred to the damaged item.  Therefore, collecting image data without the use of a device with image capturing hardware is not the problem.  If that is the case, the claim lacks a technical problem to which a technical solution is needed.  The user interface simply displays data/information and there is no technical improvement to user interface by displaying/updating data/information.  The claim lacks a technical/technology improvement and therefore cannot integrate the abstract idea into a practical application.  If there is an improvement, it is to an abstract idea which is not sufficient to make the claim eligible under 35 U.S.C. 101 guidelines.  Thus, these arguments are not persuasive.
Applicant also states that the amended claims, similar to claim 1 of Example 37 of the Subject Matter Eligibility Guidance, provide a technical solution to a technical problem.  In Example 37 of the Subject Matter Eligibility Examples, claim 1 was found patent eligible for reciting “a specific manner of automatically displaying icons to the user based on usage” (recited in claim 1 of Example 37 as “user selection to organize each icon based on a specific criteria”) “which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices.”  Similarly, the amended claims recite a specific manner of automatically displaying “a series of images” to a user based on a user selection of a specific criteria (e.g., the “first input” of amended claim 1), and further based on identifying the damaged item, retrieving descriptive information associated with the damaged item, and selecting damaged item images of a reference item that is similar to the damaged item, that provides a specific improvement over prior systems (e.g., enabling damage information collection without image capture hardware), resulting in an improvement in an improved user interface for electronic devices.
Examiner respectfully disagrees and notes that automatically providing a series of images to a user based on a user selection of a specific criteria is merely automating a manual process and is not sufficient to show an improvement in computer-functionality (see Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)).  Presenting a series of images automatically is not equivalent to displaying icons based on usage.  Presenting a series of images based on user criteria is an abstract concept and the automatically feature makes use of technology in applying the abstract concept without offering any technical improvement.  Thus, these arguments are not persuasive.
Applicant then states that the improved user interface recited in claims 1, and analogously in claims 21 and 22, is more than “[d]isplaying updated information on a user interface”.
Examiner respectfully disagrees and notes that the limitations argued correspond to a Certain Methods of Organizing Human Activity, for example, a person following a set of instructions or a person signing a contract online, and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the “certain methods of organizing human activity” grouping.  The claim makes use of images stored in the database and observation and comparison of the stored images to the actual damage allows the user to identify which stored image represent the actual damage.  This is clearly an abstract concept which correspond to a Certain Methods of Organizing Human Activity.  There is nothing in the claim which amounts to technical improvement.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding Step 2B, Examiner notes that generating and displaying an improved user interface including a scrollable interface having a series of images corresponding to a reference item, where the reference item is identified based on a first identifier of the damaged item and descriptive information of the damaged item is an abstract concept as explained previously.  The abstract concept cannot furnish an inventive concept.  Instead, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  In this case, the additional elements amount to applying the abstract concept and do not amount to significantly more.  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693